NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Argued August 9, 2017 
                                Decided October 25, 2017 
                                              
                                         Before 
 
                            DANIEL A. MANION, Circuit Judge 
                             
                            MICHAEL S. KANNE, Circuit Judge 
                             
                            DIANE S. SYKES, Circuit Judge 
 
No. 16‐3185 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
       Plaintiff‐Appellee,                       Court for the Southern District of Illinois.
                                                  
       v.                                        No. 3:15‐cr‐30112‐SMY 
                                                  
MICHAEL JOHNSON, a/k/a TRU,                      Staci M. Yandle, 
a/k/a DADDY TRU, a/k/a MIKEY,                    Judge. 
       Defendant‐Appellant. 
                                        O R D E R 

       Michael Johnson ran a sex‐trafficking conspiracy in southern Illinois that lasted 
about three years and included four females aged 12 to 17. He pleaded guilty to 
conspiring to commit, and committing, sex trafficking of minors by force, fraud, or 
coercion, see 18 U.S.C. §§ 1591(a)(1)–(2),(b)(1)–(2), 1594(c). The district court sentenced 
him to a bottom‐end guidelines sentence of 360 months’ imprisonment. In this court he 
challenges the reasonableness of his prison sentence, but the principal issue is whether a 
broad appeal waiver in his plea agreement bars this appeal. He contends that his 
reasonableness challenge is not barred because the prosecutor at his plea hearing 
misstated the scope of the appeal waiver. Because we conclude that the prosecutor’s 
misstatement was inconsequential, we dismiss Johnson’s appeal.   
No. 16‐3185                                                                       Page 2 
 
       Johnson pleaded guilty in exchange for the government’s promise to recommend 
a 240‐month prison sentence (ten years less than the bottom of the guidelines range 
calculated by the parties). His plea agreement contains a broad appeal waiver: 
      Defendant knowingly and voluntarily waives the right to contest any aspect of 
      the conviction and sentence, … except that if the sentence imposed is in excess of 
      the Sentencing Guidelines as determined by the Court (or any applicable statutory 
      minimum,  whichever  is  greater),  Defendant  reserves  the  right  to  appeal  the 
      substantive reasonableness of the term of imprisonment. 
        At his plea hearing, the district court inquired into Johnson’s understanding of 
the plea agreement, including the appeal waiver. Johnson informed the court that he 
could not read. He confirmed under oath, however, that his attorney had read the plea 
agreement aloud to him and reviewed it with him. He said that he had a chance to ask 
his attorney any questions before he signed it, and that he believed he understood the 
agreement’s terms, including the appeal‐waiver provision. Later in the hearing, the 
court asked the prosecutor to restate the essential terms of the plea agreement. The 
prosecutor did so but, in summarizing the appeal waiver, misstated the scope of one 
exception: “He is also, your Honor, under his right of appeal, reserving the right to 
appeal the substantive reasonableness of the term of imprisonment. So he does have 
some appellate rights but they are limited.” The prosecutor failed to mention that 
Johnson reserved this right only if his sentence exceeded his guidelines range. Johnson 
later asked questions regarding portions of the plea agreement unrelated to the appeal 
waiver, and so the judge continued the hearing to allow defense counsel to explain 
those matters.   
       At the next hearing, the district court again inquired into Johnson’s 
understanding of the plea agreement. Johnson told the judge, again under oath, that his 
attorney had answered his questions about the plea agreement and reviewed it with 
him. He believed that he understood its terms, he said. The court then found that 
Johnson had pleaded guilty knowingly and voluntarily, and accepted his plea.   
       The district court sentenced Johnson to a bottom‐end guidelines sentence of 
360 months’ imprisonment. The parties had jointly argued under the sentencing factors 
in 18 U.S.C. § 3553(a) that a 240‐month, below‐guidelines term was warranted because 
Johnson had spared the victims a trial by pleading guilty and his cognitive issues 
mitigated his offense conduct. The district judge considered these arguments but said 
that a bottom‐end guidelines sentence was necessary to protect the public, deter 
Johnson and others from similarly “reprehensible” conduct, and “promote respect for 
the law,” given Johnson’s long history of violent offenses.   
No. 16‐3185                                                                         Page 3 
 
        In his opening brief to this court, Johnson disregards his appeal waiver and 
challenges the reasonableness of his prison sentence. The government responds that the 
appeal waiver is “clear and unambiguous” and must be enforced. Johnson, in his reply 
brief, presents three arguments regarding his appeal waiver: (1) the prosecutor’s 
summary of the waiver’s scope “confirms” that the parties intended to allow his 
reasonableness challenge, (2) the prosecutor’s misstatement “amended the agreement” 
to allow the reasonableness challenge, and (3) Johnson did not voluntarily waive his 
right to appeal because the prosecutor’s misstatement “induced” his guilty plea. The 
government asserts that Johnson waived these arguments by not raising them in his 
opening brief.   
       For starters, Johnson waived his third argument, his voluntariness challenge, by 
raising it for the first time in his reply brief. A defendant who does not challenge that 
his plea agreement is unenforceable in his opening brief waives that challenge. 
See United States v. Lacy, 813 F.3d 654, 658 (7th Cir. 2016); United States v. Dean, 705 F.3d 
745, 748 (7th Cir. 2013). In any event, this voluntariness argument fails because Johnson 
acknowledged at his plea hearing that, with counsel, he had reviewed and understood 
every term in the written plea agreement. We presume these statements to be true. 
See United States v. Chapa, 602 F.3d 865, 869 (7th Cir. 2010).   
       But Johnson’s first two arguments in his reply brief are not about the 
enforceability of the plea agreement, they are about the scope of his appeal waiver. 
Thus, we turn to the merits of these two arguments. See, e.g., United States v. Shah, 665 
F.3d 827 (7th Cir. 2011) (evaluating whether defendant’s appeal was within the scope of 
his appeal waiver even after defendant failed to anticipate the government’s waiver 
defense in his opening brief); see also Alicea‐Hernandez v. Catholic Bishop of Chi., 320 F.3d 
698, 701 (7th Cir. 2003) (noting that we do not require an appellant to anticipate and 
preemptively address all defenses in his opening brief). Both arguments concern the 
parties’ “reasonable expectations” with regard to the scope of the appeal waiver. 
See Shah, 665 F.3d at 836, 839 (noting that, in determining whether a claim is barred, a 
court of appeals must interpret the terms of a plea agreement according to the parties’ 
reasonable expectations). 
       He asserts first that, notwithstanding the contents of the written plea agreement, 
the prosecutor’s statement “confirms” that the parties agreed to allow his 
reasonableness challenge. But plea agreements are interpreted under principles of 
contract law, United States v. Bownes, 405 F.3d 634, 635 (7th Cir. 2005), and nothing in the 
record reflects the sort of mutual mistake that would provide grounds for reformation 
of the agreement, see Restatement (Second) of Contracts § 155, because the prosecutor 
No. 16‐3185                                                                           Page 4 
 
made her statement only after Johnson already had signed the plea agreement and 
stated under oath that he understood it. And second, he asserts that the prosecutor 
“amended,” or orally modified, the plea agreement when she stated that he was 
reserving the right to appeal the substantive reasonableness of his sentence. But the 
prosecutor’s statement, without more, “hardly showed an intention to modify the 
written agreement.” Hartjes v. Endicott, 456 F.3d 786, 790 (7th Cir. 2006) (“A stateʹs 
promise need not be explicit to be enforceable, but more than an unfounded and 
unilateral belief is required to support the defendantʹs assertion that the government 
made a particular promise.”) (internal quotations and citation omitted). Thus, the 
reasonable expectations of the parties were that the appeal waiver would operate as 
written to bar exactly the type of challenge Johnson brings here.   
       Because Johnson’s plea agreement includes a valid waiver of his right to 
challenge the reasonableness of his within‐guidelines sentence, we DISMISS his appeal.